DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to steps of identifying, determining, allocating, (claims 1-5, 9-11, 13-16) generating criteria (claim 1 and 11, 16), generating statical model (claim 15) without significantly more. 
The claim(s) recite(s) steps of identifying, determining, allocating, generating criteria and models is a process that under its s broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the steps of “identifying within a service area of a base station node, one or more available spectrum to facilitate transmission of network traffic within the service area” encompassing a network planner manually plan available spectrums in a service area; in another example, allocating network traffic to a first spectrum can also be performed by a network planner.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim
only recites one additional element – using a processor to perform both the ranking and determining
steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor
performing a generic computer function of ranking information based on a determined amount of
use) such that it amounts no more than mere instructions to apply the exception using a generic
computer component. Accordingly, this additional element does not integrate the abstract idea into
a practical application because it does not impose any meaningful limits on practicing the abstract
idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using a processor to perform steps of identifying, determining, allocating, generating criteria and models amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The examiner notes that the transmitting step in claims 6-8, 12, and 17 overcomes above rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olexa; George Ronald et al. US PGPUB 20120034944 A1.

Regarding claim 1. Olexa teaches A spectrum allocation controller, comprising: one or more processors; ([0026] The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere ) memory coupled to the one or more processors, ([0018] the memory including one or more modules that are executable by the one or more processors to: 
identify, within a service area of a base station node, one or more available spectrum to facilitate transmission of network traffic within the service area; ([0023] by utilizing two or more separate service bands defined in a regulatory scheme for a single system instead of providing separate systems for each band, a system may increase or maximize system efficiency, handset battery life, range, and/or capacity by using the spectrum in an efficient manner, see the list of bands in the paragraph)
determine a first subset of network traffic that occurs within a first service segment of the base station node, the first service segment extending from the base station node to a first service edge;  (Fig. 1, area 101, see [0027] [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
allocate the first subset of network traffic to at least a first spectrum of the one or more available spectrum; ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
determine a second subset of network traffic that occurs within a second service segment of the base station node that extends outward from the first service edge; (Fig. 1, 102 area, [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130,) 
 allocate the second subset of network traffic to at least a second spectrum;  ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies) 
and generate scheduling criteria ([0028] BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink) to allocate the first subset of network traffic to at least the first spectrum ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120,) and the second subset of network traffic to at least the second spectrum ([0029] A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.).

Regarding claim 2. Olexa teaches The spectrum allocation controller of claim 1, wherein the one or more available spectrum include a subset of unlicensed spectrum, licensed spectrum, and citizens broadband radio service spectrum.  ([0023] …”900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed),”)

Regarding claim 5. Olexa teaches The spectrum allocation controller of claim 1, wherein the one or more modules are further executable by the one or more processors to: 
determine an available bandwidth ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel),) and signal attenuation of the one or more available spectrum within the first service segment and the second service segment, ([0028] For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink.) and 
wherein, to identify the first spectrum for the first subset of network traffic and the second spectrum for the second subset of network traffic based at least in part on the available bandwidth ([0027] same as above) and the signal attenuation. ([0028] same as above). 

Regarding claim 9. Olexa teaches The spectrum allocation controller of claim 1, wherein to allocate the first subset of network traffic to at least the first spectrum further includes allocating downlink transmissions of the network traffic to the first spectrum and uplink transmissions of the network traffic to the second spectrum.  ([0029] all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.) 

Regarding claim 11, Olexa teaches A computer-implemented method, comprising: under control of one or more processors: ([0026] The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere ), performing a method by the spectrum allocation controller of claim 1, in exactly the same scope.    They are rejected for the same reasons as claims 1. 

Regarding claim 13. Olexa teaches The computer-implemented method of claim 11, wherein generating the scheduling criteria for the first subset of network traffic further comprises: allocating uplink transmissions to the first spectrum and downlink transmissions to one of the second spectrum or a third spectrum that is different from the first spectrum and the second spectrum. ([0029] all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.) 

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAAREF AMINE et al. WO 2015172740 A1.
Regarding claim 16. Maaref teaches  One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising: 
determining a QoS associated with network traffic of individual client devices (Fig. 5, 520-530,  QoS constraints for high priority packet) operating within a service area of a base station node (Fig. 1, 101 being the service area); 
detecting available spectrum within the service area to facilitate the network traffic (Fig. 5, 540, complementary band capable of satisfying statistic QoS); 
identifying a subset of network traffic whereby the QoS is less than a predetermined QoS threshold; (Fig. 5, No branch out of step 530, see [0037] where the transmit point determines whether the packet is associated with a deterministic QoS constraint. If so, .. . Otherwise, the method proceeds to steps 540, where the transmit point determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet.) 
analyzing available spectrum to improve the QoS for the subset of network traffic to be equal to or greater than the predetermined QoS threshold (Fig. 5, 540, [0037] determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet)  
allocating portions of the subset of network traffic to one of a first spectrum or a second spectrum of the available spectrum, based at least in part on analysis of the available spectrum; (Fig. 5,  step 550 or 570) 
generating scheduling criteria to allocate the portions of the network traffic to the first spectrum or the second spectrum.  ([0052] [0052] The centralized controller can be used to select which spectrum is to be used by which UEs depending on application scenario, traffic type, QoS and security requirements. Alternatively, rules and conditions could be pushed to the UE to allow for the UE to participate in the decision process.) 

Regarding claim 17. Maaref teaches The one or more non-transitory computer-readable media of claim 16, further comprising: transmitting, control information to the individual client devices within the service area, (Fig. 7, Control Signaling) based at least in part on the scheduling criteria, the control information to dynamically configure use of at least one the first spectrum or the second spectrum. ([0032] traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.)

Regarding claim 19. Maaref teaches  The one or more non-transitory computer-readable media of claim 16, wherein the QoS corresponds to at least one of packet loss, latency, jitter, echo, downlink throughput, or uplink throughput.  ([0032] In other embodiments, traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 6-8, 10, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olexa as applied to claim 1, further in view of MAAREF AMINE et al. WO 2015172740 A1.

Regarding claim 3. Olexa teaches The spectrum allocation controller of claim 1, but it does not teach wherein the one or more modules are further executable by the one or more processors to: prior to allocating the second subset of network traffic to the second spectrum, determine that a baseline spectrum used within the service area is the first spectrum; and  determine a first quality of service (QoS) within the first service segment and a second QoS within the second service segment, and wherein, to allocate the second subset of network traffic to the second spectrum is based at least in part on the first QoS or the second QoS being less than a predetermined QoS threshold.
However, Maaref teaches 
wherein the one or more modules are further executable by the one or more processors to: prior to allocating the second subset of network traffic to the second spectrum, determine that a baseline spectrum used within the service area is the first spectrum; (Fig. 5,  570, Primary band) and  determine a first quality of service (QoS) within the first service segment (Fig. 5, 530, deterministic QoS constraint) and a second QoS within the second service segment, ( and wherein, to allocate the second subset of network traffic to the second spectrum is based at least in part on the first QoS or the second QoS being less than a predetermined QoS threshold. ([0037] Next, the method 500 proceeds to step 520, where the transmit point determines whether a priority level of the packet exceeds a threshold…. Otherwise, the method proceeds to step 530, where the transmit point determines whether the packet is associated with a deterministic QoS constraint, If so, the packet is transmitted over the primary band at step 570.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 4. Olexa teaches The spectrum allocation controller of claim 1, But it does not teach wherein the one or more modules are further executable by the one or more processors to: 
monitor network traffic within the service area over a predetermined time interval;  generate a spectrum allocation data model that correlates the QoS for the instances of the network traffic with use of the first spectrum and the second spectrum, and wherein to allocate the first subset of network traffic to at least the first spectrum and the second subset of network traffic to at least the second spectrum is based at least on the spectrum allocation data model. 
However, Maaref teaches 
monitor network traffic within the service area over a predetermined time interval;  ([0055] The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci. determine a QoS for instances of the network traffic that use the first spectrum and the second spectrum ) 
generate a spectrum allocation data model that correlates the QoS for the instances of the network traffic with use of the first spectrum and the second spectrum, ([0032] traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria … traffic may be assigned to the complementary when the QoS constraint fails to satisfy the criteria… ) and 
wherein to allocate the first subset of network traffic to at least the first spectrum and the second subset of network traffic to at least the second spectrum is based at least on the spectrum allocation data model. ([0034] After the traffic assignments are generated, the method 300 proceeds to step 330, where the scheduler communicates the traffic assignments to the transmit point or the receive point.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 6. Olexa teaches The spectrum allocation controller of claim 1, wherein the one or more modules are further executable by the one or more processors to: 
detect a client device operating within the first service segment; ([0032] As shown in FIG. 3, the BS 212 alternately transmits to and receives from terminals A and C in the 2 GHz band in successive time slots, ) and 
But Olexa does not teach 
transmit, to the client device, control information, (Fig. 7, Control Signaling) based at least in part on the scheduling criteria, ([0032] the control information to dynamically configure use of the first spectrum for at least one of uplink transmissions or downlink transmissions of the network traffic.
However, Maaref teaches 
transmit, to the client device, control information, based at least in part on the scheduling criteria, ([0032] traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.) 
the control information to dynamically configure use of the first spectrum for at least one of uplink transmissions or downlink transmissions of the network traffic. ([0053] The centralized controller can continuously or periodically measure the QoS being offered over the unlicensed band and dynamically switch UEs and traffic back to licensed spectrum … a fall back to the licensed spectrum
takes place.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

	Regarding claim 7. Olexa teaches The spectrum allocation controller of claim 6, wherein the one or more modules are further executable by the one or more processors to: 
detect a change in geolocation of the client device from the first service segment to the second service segment; ([0028] Because of changes in path loss associated with a moving terminal, the determination of best band may need to be made on a frame-by-frame or other repeated and/or periodic basis.)  and but it does not teach 
transmit, to the client device, additional control information that dynamically configures use of the second spectrum for at least one of the uplink transmissions or the downlink transmissions of the network traffic.
	However, Maaref teaches 
transmit, to the client device, additional control information that dynamically configures use of the second spectrum for at least one of the uplink transmissions or the downlink transmissions of the network traffic. ([0053] The centralized controller can continuously or periodically measure the QoS being offered over the unlicensed band and dynamically switch UEs and traffic back to licensed spectrum … a fall back to the licensed spectrum takes place.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 8. Olexa teaches The spectrum allocation controller of claim 1, wherein the one or more modules are further executable by the one or more processors to: 
identify a service priority for a client device operating within the service area; ([0037] where the transmit point determines whether a priority level of the packet exceeds a threshold.) and 
transmit, to the client device, control information that configures use of the first spectrum within the first service segment and the second spectrum within the second service segment, based at least in part on the service priority and the scheduling criteria. ([0053] The centralized controller can continuously or periodically measure the QoS being offered over the unlicensed band and dynamically switch UEs and traffic back to licensed spectrum whenever the expected QoS cannot be guaranteed.)
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 10. Olexa teaches The spectrum allocation controller of claim 1, but it does not teach wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data store, spectrum allocation rules associated with an allocation of available spectrum to the network traffic within the service area, and 
wherein to allocation the first subset of network traffic and the second subset of network traffic is based at least in part on the spectrum allocation rules.
However, Maaref teaches 
retrieve, from a data store, spectrum allocation rules associated with an allocation of available spectrum to the network traffic within the service area, ([0052] [0052] The centralized controller can be used to select which spectrum is to be used by which UEs depending on application scenario, traffic type, QoS and security requirements. Alternatively, rules and conditions could be pushed to the UE to allow for the UE to participate in the decision process.)  and 
wherein to allocation the first subset of network traffic and the second subset of network traffic is based at least in part on the spectrum allocation rules.  ([0053] The centralized controller can continuously or periodically measure the QoS being offered over the unlicensed band and dynamically switch UEs and traffic back to licensed spectrum whenever the expected QoS cannot be guaranteed. A fall-back mechanism can be employed to ensure that whenever QoS requirements cannot be met over the unlicensed spectrum, a fall back to the licensed spectrum takes place.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 12,  Olexa and Maaref teaches A computer-implemented method, comprising: under control of one or more processors: (Olexa [0026] The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere ), performing a method by the spectrum allocation controller of claim 6, in exactly the same scope.    They are rejected for the same reasons as claims 6, respectively. 


Regarding claim 14. Olexa teaches The computer-implemented method of claim 11, but it does not teach further comprising: inferring a likely QoS for individual spectrum of the available spectrum; and selecting the first spectrum and the second spectrum based at least in part on the likely QoS being equal to or greater than the predetermined QoS threshold.
	However, Maaref teaches 
inferring a likely QoS for individual spectrum of the available spectrum; and selecting the first spectrum and the second spectrum based at least in part on the likely QoS being equal to or greater than the predetermined QoS threshold. (([0055] the centralized controller may assign unlicensed spectrum resources for UEs with statistical QoS requirements….The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci. ) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 15. Olexa teaches The computer-implemented method of claim 11, but it does not teach further comprising: generating a statistical model that correlates the QoS for the instances of network traffic with use of the available spectrum over a predetermined time interval, and wherein, analyzing the available spectrum relative to the network traffic is based at least in part on the statistical model.
However, Maaref teaches 
generating a statistical model that correlates the QoS for the instances of network traffic with use of the available spectrum over a predetermined time interval, ([0055] The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci.) and wherein, analyzing the available spectrum relative to the network traffic is based at least in part on the statistical model. ([0055] the centralized controller may assign unlicensed spectrum resources for UEs with statistical QoS requirements.) 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Claim(s) 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Maaref as applied to claim 16, further in view of Olexa. 

Regarding claim 18. Maaref teaches The one or more non-transitory computer-readable media of claim 16, but it does not teach 
wherein the scheduling criteria further comprises: allocating a first portion of the subset of network traffic that occurs within a first service segment of the service area to the first spectrum, the first service segment extending from the base station node to a first service edge; and allocating a remaining portion of the subset of network traffic that occurs within a second service segment of the service area to the second spectrum, the second service segment extending outward from the first service edge.
However, Olexa teaches
allocating a first portion of the subset of network traffic that occurs within a first service segment of the service area to the first spectrum, ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
 the first service segment extending from the base station node to a first service edge; (Fig. 1, area 101, see [0027] [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
and 
allocating a remaining portion of the subset of network traffic that occurs within a second service segment of the service area to the second spectrum, ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies )  the second service segment extending outward from the first service edge.  (Ibid. see Fig. 1 for outer area 103) 
in order to improve and optimize the total traffic and rang mix to be served by the BS.  ([0037])
Maaref and Olexa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the CRM in Maaref with the technique of service area segmentation in Olexa in order to improve and optimize the total traffic and rang mix to be served by the BS.


Regarding claim 20. Maaref teaches The one or more non-transitory computer-readable media of claim 16, but it does not teach wherein the scheduling criteria is further configured to allocate uplink transmissions of the subset of network traffic to the first spectrum and downlink transmissions of the subset of network traffic to the second spectrum.
However, Olexa teaches 
wherein the scheduling criteria is further configured to allocate uplink transmissions of the subset of network traffic to the first spectrum and downlink transmissions of the subset of network traffic to the second spectrum. ([0029] all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.)
in order to improve and optimize the total traffic and rang mix to be served by the BS.  ([0037])
Maaref and Olexa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the CRM in Maaref with the technique of service area segmentation in Olexa in order to improve and optimize the total traffic and rang mix to be served by the BS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468